IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 118 MM 2014
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
DAVID LEE KILGUS,             :
                              :
                Petitioner    :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DISMISSED. See Commonwealth v. Reid,

642 A.2d 453 (Pa. 1994) (hybrid representation not permitted). The Prothonotary is

DIRECTED to forward this filing to counsel of record.